     Case 8:19-cr-00061-JVS Document 533 Filed 07/09/21 Page 1 of 1 Page ID #:9203




 1   H. Dean Steward, SBN 85317
     17 Corporate Plaza, Suite 254
 2   Newport Beach, California 92660
     Tel (949) 481-4900
 3   Fax (949) 497-6753
 4   Attorney for Defendant
     MICHAEL JOHN AVENATTI
 5

 6
                              UNITED STATES DISTRICT COURT
 7
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                   SA CR No. 19-061-JVS
10               Plaintiff,                      ORDER
11                      v.
12   MICHAEL JOHN AVENATTI,
13               Defendant.
14

15

16         Good cause having been shown, it is ordered that Defendant Michael John
17   Avenatti’s ex parte application is granted. His temporary release to home confinement is
18   extended from July 13, 2021 until August 17, 2021 on the same conditions as previously
19   ordered by the Court.
20

21         So ordered.
22

23   Dated: July 9, 2021                   _______________________________
24                                               Hon. James V. Selna
25                                               U.S. District Judge
26   Cc: USPO/SA
27

28
